Citation Nr: 1434840	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2012, the Veteran and his spouse testified at a Board hearing before an Acting Veterans Law Judge (AVLJ) sitting at the RO.  A transcript of the hearing is associated with the claims file.  The Veteran was notified in a February 2013 letter that the AVLJ who conducted the June 2012 hearing is no longer employed by the Board and was offered another hearing.  In March 2013, the Veteran replied and expressly indicated that he did not wish to appear at a new Board hearing and desired to have the Board decide the case on the record.

In April 2013, the Board remanded the claim for additional development and the case now returns for final appellate review.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through March 2013, which were considered by the agency of original jurisdiction (AOJ) in the July 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

A respiratory disorder, to include chronic obstructive pulmonary disease (COPD), did not manifest during service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service. 

CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b) (2013).  These notice requirements were accomplished in a letter sent in August 2008, prior to the January 2009 rating decision on appeal.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment and personnel records, post-service private and VA treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded a VA examination in January 2009 and an opinion in May 2013 with respect to the issue decided herein.  As noted by the Board in the April 2013 remand, the January 2009 VA examiner did not offer an opinion as to whether the Veteran's lung disorder could be attributable to the environmental hazards he experienced coincident with his duties in the Structural Repair Shop, including chemicals and construction agent fumes.  As such, the case was remanded in order to obtain an etiological opinion, which was obtained in May 2013.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records and relevant diagnostic testing; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before an AVLJ in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2012 hearing, the AVLJ noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his respiratory disorder, to include exposure to chemicals and fumes, 
the type and onset of symptoms, and his contention that his respiratory disorder is related to his military service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding VA, private, and SSA records available, the Board remanded the issue in June 2012 in order to obtain such records.  Additionally, while on remand, another opinion was obtained May 2013 so as to determine the nature and etiology of his respiratory disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

As noted previously, in June 2012, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, additional VA, private, and SSA records were obtained, and an addendum opinion was obtained in May 2013 so as to determine the etiology of his respiratory disorder in accordance with the June 2012 remand directives.  The Board notes that the examiner did not specifically discuss the medical significance, if any, regarding the lack of use of respiratory protective equipment in service; the medical significance, if any, of the Veteran's testimony of recurrent wheezing and phlegm symptoms since service; or the March 2009 opinion which states that chemicals and construction agent fumes may be an etiology for the current x-ray findings of bilateral parenchymal scarring.  However, as will be discussed below, the Board finds that the examiner's conclusion and supporting explanation that the Veteran's COPD is "entirely and completely" due to tobacco use over multiple decades negates the need for the examiner to discuss the aforementioned evidence.  As such, remand for an additional opinion is unnecessary.  Therefore, the Board finds that the AOJ has substantially complied with the June 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran contends that his respiratory disorder, to include COPD, is due to his military service, to include exposure to dust, chemicals, fumes and potentially asbestos materials.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations. However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 ("VA Manual"). Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims. See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation. Id. at Subsection (a). The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Id. at Subsection (b). Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. VA Manual, paragraph 9(d). The extent and duration of exposure to asbestos is not a factor for consideration. Id. at Subsection (d). Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

 The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e). Rating specialists must develop any evidence of asbestos exposure before, during, and after service. A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. Id. at Subsection (h).

 The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding. See McGinty, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service personnel records reflect that he served as a carpenter during his military service.  His duties were noted to included constructing, modifying, and repairing buildings; building mockups, models, and patterns; maintaining and using hand tools, portable power tools, and shop equipment; reading and interpreting plans and blueprints; and supervising wood working personnel.  Based on such, the Board finds that the Veteran had probable exposure to dust, chemicals, fumes, and potentially asbestos materials while performing carpentry work in a structural repair shop.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory disorder.  May 1975, March 1976, and September 1976 records reflect that the Veteran was assigned to the Structural Repair Shop (Carpentry), which included exposure to noise and dusts.  Chest x-rays dated coincident to such reports were noted as negative, normal, and within normal limits, respectively.  The Veteran's October 1977 separation report of medical examination noted that the Veteran's lungs and chest were normal.  On his separation report of medical history, the Veteran denied shortness of breath, pain or pressure in the chest, and a chronic cough.  

Post-service private and VA treatment records include a July 2005 pulmonary function test (PFT) that showed a moderately severe air flow obstruction.  An August 2005 chest CT revealed a region of subsegmental discoid atelectasis involving the medial aspect of the right upper lobe extending to and abutting the anterior mediastinum and minimal pleuroparenchymal scarring on the left.  No confluent infiltrate or pleural effusion was noted.  A November 2005 chest CT report reflected a history of atelectasis.  The CT showed scarring in the lungs, and it was noted that there was no change compared to the August 2005 study.  A June 2006 chest CT revealed stable parenchymal scarring in the lungs bilaterally with no acute abnormality.  Pulmonary function testing at such time showed a moderately severe obstructive pulmonary impairment.  There was no associated restrictive pulmonary impairment.  A July 2006 record reveals an assessment of COPD and pleural parenchymal scar tissue with stability since November 2005.  PFTs showed an airflow obstructive defect with no restriction and decreased diffusion capacity of carbon monoxide, which was compatible with COPD stage 3. 

A March 2009 letter from Dr. Colon indicated that the Veteran had bilateral parenchymal scarring noted on X-rays since 2005.  He stated that the etiology of such could be multiple, including exposure to chemicals, fumes, environmental exposures with construction agents, or infiltrates from a pneumonic or infectious process.

A May 2011 record shows severe COPD and it was noted that basilar pulmonary fibrosis was stable on the previous chest X-ray/CT scan, which was performed in 2006.  Updated diagnostic testing was ordered.  A June 2011 statement from Dr. Smith reflects that the Veteran has very severe COPD.  An accompanying medical report reflects that a contemporaneous PFT showed such disease.  The assessment noted that bibasilar fibrosis was not seen on the current chest X-ray.  A July 2011 record reflects that the Veteran's June 2011 chest X-ray revealed COPD, bronichitic changes, and hyperareation.  A January 2012 chest X-ray revealed hyperinflation of the lungs and possible COPD.  An April 2012 VA treatment record reflects that the Veteran's PFTs, to include those performed in March 2012, and chest x-rays show COPD.  A February 2013 record reflects a history of severe COPD and emphysema. 

The Veteran was afforded a VA examination in January 2009.  At such time, the Veteran reported an onset date of 2002 for his COPD and stated that he was diagnosed when he had shortness of breath six years previously.  He smoked 2 packs of cigarettes a day for 23 years, and had quit 15 years previously.  The Veteran reported exposure to dust and asbestos during his military service.  Following a review of the record, which included December 2007 PFTs and a chest CT, and a physical examination, the examiner diagnosed COPD.  In this regard, the examiner noted that the PFTs revealed an impression of COPD (mixed bronchitic-emphysema type) of a moderate nature, and the chest CT showed small focal fibrotic change in the anterior basal segment of the left lower lung, without infiltrate, consolidation, pleural-based densities, or effusion.  The examiner concluded that the Veteran's COPD was less likely than not caused by or a result of asbestos exposure.  He explained the Veteran's tobacco abuse was most likely the cause of his COPD.  The examiner further noted that the Veteran's chest CT showed no evidence of pleural plaques or interstitial fibrosis and, therefore, he did not have asbestosis.  

With respect to the January 2009 VA examiner's finding that the Veteran does not have a respiratory disorder related to asbestos, the Board affords great probative weight to such opinion.  In this regard, such is predicated on an interview with the Veteran; a review of the record, to include his service treatment records and relevant diagnostic testing; and a physical examination.  In this regard, while not of record at the time of the January 2009 VA examination, the 2005 and 2006 X-rays and chest CTs likewise fail to show pleural plaques or interstitial fibrosis.  Furthermore, such a determination is consistent with the PFTs of record.  Therefore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the January 2009 VA examiner's opinion that the Veteran does not have an asbestos-related respiratory disorder.  

At the June 2012 Board hearing, the Veteran testified that he was exposed to various chemicals in-service without any protective gear.  He also stated that he was not treated for COPD while in service, and that, while he smoked for around 20 years, he quit 20 years previously.  The Veteran also asserted that his COPD was due to his military service.  In April 2013, the Board determined that, as the January 2009 VA examiner did not offer an opinion as to whether the Veteran's respiratory disorder could be attributable to the environmental hazards he experienced coincident with his duties in the Structural Repair Shop, including chemicals and construction agent fumes, another opinion was necessary to decide the claim.

In May 2013, a VA examiner reviewed the record in full, to include the Veteran's service treatment records, and noted that the evidence revealed a diagnosis and treatment for COPD; however, his service treatment records were silent for a diagnosis or treatment for any chronic respiratory condition.  The examiner further observed that, per the record, the Veteran quit smoking in 1995.  He then offered an opinion that the Veteran's COPD is not caused by or a result of illness, event, or condition shown in service.  In this regard, the examiner explained that the service medical records are silent for diagnosis of, or treatment for, any chronic lung condition.  The examiner noted that the Veteran had repeat normal chest radiographs during active military service.  The examiner also noted that there was no objective evidence that the Veteran manifested a chronic respiratory disorder during active military service from September 1970 to January 1978.  The examiner noted that the Veteran's October 1977 separation examination was silent for any complaints, or diagnosis, related to a chronic lung condition and his pulmonary examination was documented as normal.  The examiner also cited to the National Heart, Lung, and Blood Institute's website and noted that "cigarette smoking is the leading cause of COPD.  Most people who have COPD smoke or used to smoke".  The examiner further explained that the Veteran smoked cigarettes until quitting in 1995 and his current COPD was entirely and completely due to tobacco use of multiple decades.  The examiner explained that the Veteran's COPD, his currently manifested respiratory disorder, is a stand-alone entity, neither due to nor aggravated by his active military service, to include the Veteran's probable exposure to dust, chemicals, fumes, and potentially asbestos materials while performing carpentry work in a structural repair shop.  

The Board assigns great probative weight to the May 2013 VA examination report.  The Board notes that the May 2013 VA examiner is a VA staff physician and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the May 2013 VA opinion is shown to have been based on a review of the Veteran's record, and it is accompanied by a sufficient explanation and reference to medical and scientific literature.  See Nieves-Rodriguez, supra; Stefl, supra.  The May 2013 VA examiner's opinion is also consistent with the evidence of record, as the Veteran's service treatment records are absent of any treatment of a chronic lung or respiratory condition and show repeat normal chest x-rays.  Additionally, the Veteran's private treatment records show a long history of tobacco use.  Furthermore, the Board notes that the May 2013 VA examiner clarified that the Veteran's current manifestation of a respiratory disorder is COPD.  


The Board acknowledges the March 2009 private opinion that the etiology of the Veteran's respiratory disorder could be multiple, including exposure to chemicals, fumes, environmental exposures with construction agents, or infiltrates from a pneumonic or infectious process.  However, the Board finds that such opinion is speculative in nature as the examiner concluded that the Veteran's disorder "could be" due to multiple etiologies including exposure to chemicals, fumes, environmental exposures with construction agents or infiltrates from pneumonic or infectious process.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As such, the Board assigns no probative value to the March 2009 private opinion.  

The Board also acknowledges the Veteran's assertion that his respiratory disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of COPD, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his respiratory disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  In this regard, a diagnosis of an asbestos-related lung or respiratory disorder requires the administration and interpretation of specialized testing, to include X-rays and CT scans.  Additionally, the etiology of any lung or respiratory disorder, to include COPD, likewise requires specialized knowledge of the respiratory and pulmonary system, as well as the impact toxic substances such as chemicals, dust, and asbestos, have on it.  As such, the Board assigns no probative weight to the Veteran's assertions that his respiratory disorder is in any way related to his military service.  

Lastly, the Veteran is not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations.  The Board notes that the Veteran's currently diagnosed COPD is not considered a chronic disease under the statute.  Moreover, the record reflects that the Veteran himself places the onset of his respiratory symptomatology and disorder in 2002.  Therefore, there is no allegation of continuity of symptomatology.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for a respiratory disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.


ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


